WELLIVER, Judge,
concurring.
It is with reluctance that I concur in the result.
It is interesting to note that Mo.Const. art. Ill, § 44 was sold to the delegates to Missouri’s Constitutional Convention as what we would now call a “consumer’s amendment”. It was sold as a section which would invalidate the Small Loan Law 1 and thereby save the poor borrower from the so-called “unconscionable” rates of interest charged by the small loan companies.2 It is anomalous that the result of the adoption of the section has been to allow not only small loan companies, but all lenders to charge the small loan rate.3
*477The original purpose of the Credit Union Act was to provide working people access to credit other than through small loan companies. It is also anomalous that we are now asked by one of those credit unions to strike down § 370.300 of the Credit Union Act as unconstitutional so as to permit them to charge the equivalent of small loan rates, even to those who are borrowing back their own money.
Section 44 was never intended to invalidate statutes that classify borrowers.4 The unequivocal language of § 370.300 so clearly and expressly classifies credit unions as a type of lender permitted to charge more than the general usury rate, that we are precluded from construing the statute as one classifying borrowers or designed to protect a class of borrowers.

. 5 Debates of the Missouri Constitution 1945, pp. 1185, 1189-93, hereinafter, Debates.


. Debates at 1176-80.


.In the wake of Household Finance Corporation v. Shaffner, 356 Mo. 808, 203 S.W.2d 734 (1947), the legislature passed a statute providing for a higher permissible rate of interest on small loans, codified at § 408.100, RSMo 1978; *477Laws of Mo.1951, p. 875 (repealed May 1, 1979, S.B. 305, 80th General Assembly). Both the 1951 and the 1979 statutes permit all lenders to charge the higher rates for small loans.


. Debates at 1196; see also, McReynolds, Legislative Remedies Possible under the Missouri Constitution of 1945, 16 Mo.L.Rev. 292, 292 (1951).